                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



UNITED STATES OF AMERICA,
                                                         Case No. 2:19-cr-00116
               Plaintiff,
                                                         JUDGE ALGENON L. MARBLEY
       V.



SEAN HEISA,


               Defendant.



                                            ORDER


       This matter is before the Court on Magistrate Judge King's Report and Recommendation

Accepting Defendant Sean Heisa's plea of guilty to four Counts in the Indictment: Count One

(Mailing False Information and Hoaxes, in violation of 18 U.S.C. § 1038(a)(1)), and Counts Four,

Seven, and Fourteen (Mailing Threatening Commimications, in violation of 18 U.S.C. § 876(c)).

(Doc. 37.) The Report and Recommendation was filed on October 31, 2019, and the parties had

fourteen days thereafter to raise any Objections. Neither side has filed an Objection to the Report

and Recommendation, and the time for doing so has now passed.

       Having reviewed the Report and Recommendation, the Court finds that Magistrate Judge

King reached the correct conclusion. Accordingly, the Court ADOPTS Magistrate Judge King's

October 31,2019 Report and Recommendation as this Court's findings of fact and conclusions of

law. Defendant's guilty plea is hereby ACCEPTED.

       IT IS SO ORDERED.
                        /s/ Algenon L. Marblev
                        ALGENON L. MARBLEY
                        CHIEF UNITED STATES DISTRICT JUDGE


DATED: January 7,2020
